EXHIBIT 99.2 EXPERT CONSENT I hereby consent to the use of my name and reference to my name and my “Mineral Resources Update Technical Report” dated as of November20, 2012 evaluating Pretium Resources Inc.’s Brucejack Project, and the information contained in my Report as described or incorporated by reference in (i)Pretium Resources Inc.’s Annual Report on Form 40-F for the year ended December 31, 2012 and (ii)the incorporation by reference in Pretium Resources Inc.’s registration statement on Form F-10 (File No. 333-179726) filed with the United States Securities and Exchange Commission. Very truly yours, /s/ IVOR W.O. JONES Ivor W.O. Jones, M.Sc., CP, FAusIMM March 18, 2013 1 EXPERT CONSENT I, Ivor W.O. Jones, on behalf of Snowden Mining Industry Consultants (the “Company”) hereby consent to the use of the Company’s name and to references to the Company’s name and the “Mineral Resources Update Technical Report” dated as of November20, 2012 evaluating Pretium Resources Inc.’s Brucejack Project, and the information contained in the Report as described or incorporated by reference in (i)Pretium Resources Inc.’s Annual Report onForm 40-F for the year ended December 31, 2012 and (ii)the incorporation by reference in Pretium Resources Inc.’s registration statement on Form F-10 (File No. 333-179726) filed with the United States Securities and Exchange Commission. Very truly yours, /s/ IVOR W.O. JONES Ivor W.O. Jones, M.Sc., CP, FAusIMM March 18, 2013 2
